Citation Nr: 1432396	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-46 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a collapsed lung and breathing problems (a respiratory disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to June 1971.  


This case initially came before the Board of Veterans Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO), which denied entitlement to an increased rating for diabetes mellitus and denied entitlement to service connection for a psychiatric disorder, for a drinking problem, and for a respiratory disability.  The Veteran timely appealed the denials of service connection for a psychiatric disorder and for a respiratory disability.  A March 2010 rating decision granted entitlement to service connection for a posttraumatic stress disorder and assigned a 30 percent rating effective February 28, 2007.  Consequently, the issue of entitlement to service connection for a psychiatric disorder has been granted in full and is no longer part of the Veteran's appeal.


FINDING OF FACT

VA Form 21-4138, Statement in Support of Claim, dated on July 15, 2010 and apparently received by VA later in July 2010, which is prior to the promulgation of a decision in this appeal, is a statement from the Veteran requesting withdrawal of his appeal on the issue of entitlement to service connection for a respiratory disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a respiratory disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement dated on July 15, 2010, which does not have a date stamp but appears to have been received by VA later in July 2010, the Veteran noted that he wished to withdraw his appeal on the issue of entitlement to service connection for a respiratory disability, which is the only issue currently before the Board.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

Prior to the promulgation of a decision by the Board in this case, the Board finds that the July 15, 2010 statement from the Veteran indicates that he no longer wishes to pursue the appeal on the issue of entitlement to service connection for a respiratory disability.  Rather, he stated that he wishes to withdraw his appeal on this issue.  

As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of entitlement to service connection for a respiratory disability.  


ORDER

The appeal as to entitlement to service connection for a respiratory disability is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


